Citation Nr: 1235458	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of the removal of an osteochondroma of the right leg.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO, in pertinent part, continued a 10 percent rating for residuals of the removal of an osteochondroma of the right leg with postoperative scarring.  

In March 2011, the Veteran cancelled his scheduled Board hearing at the RO (Travel Board hearing) and requested that his appeal be forwarded to the Board for a final decision.  In September 2011, the Board remanded the claim to the Appeals Management Center (AMC) for additional development.

In July 2012, the AMC granted service connection for incomplete paralysis of the right leg, external cutaneous nerve of the thigh.  The Veteran has not initiated an appeal of the assigned zero percent evaluation for this disability, and the Board accordingly finds that this matter is not presently on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of the removal of an osteochondroma from the right leg are moderately disabling and are manifested by pain and a lowered threshold for fatigue; moderately severe muscle damage is not exhibited.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of the removal of an osteochondroma of the right leg are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a January 2008 pre-rating letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded VA examinations in April 2008 and December 2011.  For the reasons discussed below, these examinations are adequate to make a determination on the claim on appeal.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Legal Criteria

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the residuals of the removal of an osteochondroma from the Veteran's right leg have been rated under Diagnostic Code 5399-5311.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the Veteran's residuals of the osteochondroma removal are rated by analogy, using the criteria for injuries to Muscle Group XI.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

38 C.F.R. § 4.73, Diagnostic Code 5311 addresses injuries to Muscle Group XI.  The function of this muscle group are propulsion, plantar flexion of the foot, stabilization of the arch of the foot, flexion of the toes, and flexion of the knee, depending on the particular muscle affected.  A 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 20 percent rating is assigned for moderately severe impairment, and a 30 percent rating is assigned for severe impairment of muscles in this muscle group. 

Initially, the Board notes that the agency of original jurisdiction (AOJ) has granted service connection and assigned a separate noncompensable evaluation for neurological impairment associated with this disability (i.e., incomplete paralysis right leg, external cutaneous nerve of the thigh).  The AOJ has also granted service connection and assigned a 10 percent evaluation for right knee degenerative arthritis associated with the osteochondroma removal.  Neither evaluation is currently on appeal.  Therefore, the Board will limit its analysis to the criteria for rating muscle injuries.

Analysis

The Veteran's service treatment records reflect that he complained of a 2-year history of right knee pain, instability, and weakness in November 1957.  An X-ray revealed an osteochondroma at the proximal end of the right fibula.  The lesion was surgically excised without complications.  The sutures were removed, and the incision was noted to be clean and well-healed.  In January 1958, the Veteran complained of occasional pain behind the knee.  On objective examination, he had full range of motion of the right knee and walked with no limp.  In March 1958, he complained of pain in the right knee and upper leg.  An X-ray showed non-union of the bone graft.  In May 1958, he underwent surgical excision of the bone graft.  In June 1958, it was noted that the wound was healing well, but that he still had some muscle weakness and pain in the knee.  At the March 1959 separation examination, a surgical scar of lateral aspect of the right leg was noted, but the lower extremities were otherwise normal.

An October 1959 VA examination revealed a 7 x 1 inch surgical scar, which was well-healed and not adherent.  The Veteran complained of right knee pain and weakness with exertion.  He had full range of motion of the right knee.  The right calf measured 15 1/2 inches and the left calf measured 15 3/4 inches.  There was no obvious deformity on objective examination.

An August 1985 private examination by Dr. Hunt reflects that motor power of the extensor hallucis longus, tibialis anterior, peroneals, gastrocsoleus, and quadriceps was strong and equal.  Patellar, Achilles, and plantar reflexes were 2+ and equal.  The right calf measured 14 7/8 inches and the left calf measured 15 inches.

During an October 2005 VA examination, the Veteran reported that following surgery, his right knee was rather bothersome and the right lower leg still had some pain, but no numbness.  He said that these symptoms continued with some gradual worsening of the right knee.  The examiner noted a surgical scar of the right lower leg, which extended to the posterolateral portion of the right knee.  The scar measured 8 x 1/2 inches and had some mild tenderness with no numbness.  There was some muscle atrophy with the right calf 1/2 inch smaller.  The examiner stated that the Veteran continued to have right knee symptoms and bothersome scarring status post surgery for the osteochondroma removal.  

In a March 2007 rating decision, the RO granted service connection and assigned a 10 percent rating for removal of osteochondroma, right leg, with post operative surgical scarring. 

A July 2007 VA outpatient treatment note reflects the Veteran complained of worsening pain in the lateral aspect of his right leg below the knee.  He said the pain was constant and varied with intensity.  On physical examination, muscle strength in the hips and knees was -5/5 bilaterally.  Muscle strength in the ankle was -5/5 on the right and 4/5 on the left.  There was decreased sensation in the right peripheral nerve distribution.  The assessment was history of benign bone tumor, peroneal neuropathy of the right leg, Parkinson's disease, and unsteady gait.  He was referred for electromyography (EMG).

 In August 2007, the Veteran filed a claim for an increased rating for residuals of the osteochondroma removal.  

The report of an April 2008 VA examination reflects the Veteran's complaints of right knee pain.  He said he was limited to driving for two hours and limited to 5 minutes of walking by both his back and right leg pain.  It was noted that he had moderate chronic pain and feelings of instability.  The right lower leg had some pain but no numbness.  It was noted that he was limping with both lower extremities due to Parkinson's disease as well as pain.  He used a cane and walked very slowly.  He was able to rise on the toes and heels.  Range of motion of the right knee was from 0 degrees of extension to 130 degrees of flexion with moderate pain.  Ligaments were normal and there was no lateral instability or subluxation.  There was a scar laterally that measured 8 x 1/2 inches.  It looked healthy and was not depressed.  The scar had some mild tenderness and numbness.  The scar was well-healed.  The muscles did not have any tenderness and the bones were normal on palpation.  X-rays of the knees showed bilateral arthritis of moderate severity and evidence of the old surgery in the proximal part of the right fibula.  The examiner indicated the right knee pain had continued since surgery and progressed to arthritis.  The examiner noted that the Veteran had continued pain, loss of motion, and bothersome scarring.  

The report of a December 2011 VA examination reflects the Veteran's complaints of sharp pain from the right knee to the ankle on the outside of his leg.  Range of motion of the right knee was from 15 degrees of extension to 100 degrees of flexion with no objective evidence of painful motion.  With repetitive use, the examiner indicated the Veteran had less movement than normal, weakened movement, and incoordination of both knees.  Muscle strength testing of the bilateral knees was 5/4.  There was no instability of the knee.  The examiner indicated that the Veteran had a scar but that it was not painful and/or unstable, and did not total an area of greater than 39 square centimeters (6 square inches).  It was noted that the Veteran used a walker due to gait disturbance secondary to Parkinson's disease.  The examiner indicated that degenerative or traumatic arthritis was documented and that there was X-ray evidence of patellar subluxation.  The examiner indicated that the Veteran's right leg disability along with Parkinson's disease impacted his ability to work, and that the Veteran was moderately to severely disabled.  The examiner also indicated that there was no nerve involvement and opined that the pain radiating to the ankle was most likely secondary to postoperative scarring in the deep tissue.  

In this case, the Board finds that a rating higher than 10 percent is not warranted for residuals of the osteochondroma removal under Diagnostic Code 5311.  To warrant a higher, 20 percent rating under Diagnostic Code 5311, the evidence must show moderately severe muscle injury resulting from the osteochondroma removal.  In this case, the Board finds that the osteochondroma surgeries were not equivalent to a through and through deep penetrating wound requiring debridement and resulting in prolonged infection or sloughing, and intermuscular scarring.  Although the December 2011 VA examiner noted scarring in the deep tissue, there was no evidence of loss of deep fascia or muscle substance due to the surgeries.  The scarring in this case is minimally symptomatic, with only mild tenderness and numbness noted, and with pain denied in December 2011.  While the Veteran has shown loss of power, weakness, and fatigue-pain, these cardinal signs and symptoms have been equal in both lower extremities.  To the extent these symptoms are related to bilateral knee osteoarthritis, the Board notes that the Veteran has a separate evaluation for right knee osteoarthritis and that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14.  To the extent these symptoms are associated with Parkinson's disease, service connection has not been awarded for this disability.  Hence, based on the foregoing, the Board finds that a rating in excess of 10 percent for muscle injury resulting from the osteochondroma removal is not warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted. 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, although the evidence indicates the Veteran's right leg disability impacts employment, he does not assert and the evidence does not show that he is unemployable due to the service-connected right leg disability.  Therefore, the Board finds that there is no indication in the record that reasonably raises a claim of entitlement to a TDIU due to the Veteran's service-connected right leg disability.  

In this case, the Board concludes that a rating in excess of 10 percent for residuals of the removal of an osteochondroma of the right leg is not warranted.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A rating in excess of 10 percent for residuals of the removal of an osteochondroma of the right leg is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


